                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 5:17-cv-00016-MOC-DSC
                              (Consolidated with 5:17cv121)

 MIRANDA RUSSELL and                                        )
 RUTH HECKMAN,                                              )
                                                            )
                        Plaintiffs,                         )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 ROBERT NEAL HATFIELD,                                      )
                                                            )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the Court on review of a Memorandum and Recommendation

issued in this matter. In the Memorandum and Recommendation, the magistrate judge advised the

parties of the right to file objections within 14 days, all in accordance with 28, United States Code,

Section 636(b)(1)(c). No objections have been filed within the time allowed.

I.      Applicable Standard of Review

       The Federal Magistrates Act of 1979, as amended, provides that “a district court shall make

a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d

198, 200 (4th Cir.1983). However, “when objections to strictly legal issues are raised and no

factual issues are challenged, de novo review of the record may be dispensed with.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo review is not required by the statute

“when a party makes general or conclusory objections that do not direct the court to a specific

error in the magistrate judge’s proposed findings and recommendations.” Id. Moreover, the statute


                                                  1
does not on its face require any review at all of issues that are not the subject of an objection.

Thomas v. Arn, 474 U.S. 140, 149 (1985); Camby, 718 F.2d at 200. Nonetheless, a district judge

is responsible for the final determination and outcome of the case, and accordingly the Court has

conducted a careful review of the magistrate judge’s recommendation.

II.    Discussion

       After such careful review, the Court determines that the recommendation of the magistrate

judge is fully consistent with and supported by current law. Further, the brief factual background

and recitation of issues is supported by the applicable pleadings. Having considered the factors

provided in Hillig v. Comm’r of Internal Revenue, 916 F.2d 171, 174 (4th Cir. 1990), this Court

concurs in Judge Cayer’s recommendation that plaintiff’s claims be dismissed with prejudice for

failure to prosecute. Based on such determinations, the Court will fully affirm the Memorandum

and Recommendation and grant relief in accordance therewith.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Memorandum and Recommendation (#47) is

AFFIRMED, defendant’s Motion to Dismiss for Failure to Prosecute (#43) is GRANTED, and

plaintiff Miranda Russell’s claims are DISMISSED with prejudice.




                                            Signed: February 20, 2019




                                                2
